Citation Nr: 0900507	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-14 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2004 and October 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for PTSD and assigned a 30 percent 
rating, effective November 5, 2003, and denied the claim for 
a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims. 

The veteran, in written statements and in testimony before a 
Decision Review Officer, indicates that since September 2006, 
he has been incarcerated at the Tecumseh State Correctional 
Institution in Nebraska where he has received treatment for 
PTSD and related psychiatric problems.  A review of the 
record discloses that the veteran's psychiatric treatment 
records from that facility have not yet been associated with 
the claims file.  Because VA is on notice that those records 
exist and may be helpful to the veteran's claim, they should 
be requested on remand.  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The record reflects that in April 
2004, the veteran was afforded a VA psychiatric examination 
in which he was diagnosed with recurrent PTSD and cluster B 
personality traits.  Since that time, the veteran maintains, 
his PTSD symptoms have worsened.  Specifically, he contends 
that those symptoms are responsible, in part, for the 
criminal conduct (second-degree sexual assault) for which he 
is currently incarcerated.

When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Here, the veteran's last VA 
psychiatric examination is somewhat stale, and the veteran 
has indicated that his PTSD has worsened and required further 
treatment since the date of the last examination.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that the veteran should be 
afforded a new examination, which takes into account his most 
recent psychiatric treatment.  

The Board acknowledges that the RO already attempted to 
schedule the veteran for a follow-up VA examination in June 
2008, but was informed that the veteran was unable to appear 
due to his incarceration.  Under such circumstances, however, 
VA still has a statutory obligation to assist veterans in the 
development of their claims.  Indeed, the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  In this case, the veteran's representative requests 
that VA make additional efforts to provide the veteran with 
an examination.  Specifically, the veteran's representative 
asks that a VA psychiatrist examine the veteran at the prison 
or, in the alternative, that a qualified medical specialist 
from the prison conduct an examination to determine the 
current severity of the veteran's service-connected PTSD.  In 
light of VA's statutory obligation to assist incarcerated 
veterans, and given that this case is being remanded for 
additional development on other grounds, the Board finds that 
further efforts should be made to schedule the veteran for a 
new VA psychiatric examination. 

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board observes that the veteran is 
currently service connected for PTSD, hearing loss, and 
tinnitus, and that his combined rating for those disabilities 
is 40 percent.  The Board finds that the veteran's TDIU claim 
is inextricably intertwined with the veteran's pending claim 
for an initial rating in excess of 30 percent for PTSD as the 
resolution of that claim might have bearing upon the claim 
for a TDIU rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, obtain and 
associate with the claims file medical 
records dated since September 2006 from 
the Tecumseh State Correctional 
Institution in Nebraska.  All attempts to 
secure those records must be documented in 
the claims file.

2.  After the above records have been 
obtained, arrange for a VA examiner, a 
psychiatrist at Tecumseh State 
Correctional Institution, or another 
appropriate examiner to conduct an 
examination to determine the current 
severity of the veteran's service- 
connected PTSD.  The claims file must be 
reviewed by the examiner and that review 
should be noted in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score related to 
the veteran's PTSD.  The examiner should 
indicate the degree of social and 
occupational adaptability impairment due 
to PTSD.  In addition, the examiner should 
evaluate and discuss the effect of all of 
the veteran's service-connected 
disabilities (PTSD, tinnitus, and hearing 
loss), both singly and jointly, on the 
veteran's employability.  The examiner 
should opine as to whether the veteran's 
service-connected disabilities, without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

3.  Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


